Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 1 of 66




                              A ttachm ent L
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 2 of 66



  N1= 19                                                      Ci: tNm TK>Kolcards

      -    .
    cltl
    This is notyour5nalstatement.


      BKLING ACCOUNT           BILLING ACEOUNTœ'***E      CURRENT BALANCE              TRAN:ACTION TOTAL
      NUMBER                                              $m .*                        $344.%


     TRANM CTm DATE        INH TM DATE    TRœ ACTG DETAILS                      FJCIIANGE RATE      AMG INT

     8r23/2019             = 5rx19                                                                   œ
     03+ 9 019             03*5r2019

     0> /2019              0> /2019

     03X:12019             0N112019        LICENSE-                                                    3.99
                                           DRIVER.COM
     0&10X 19              03/119 019

     0N 10/2019            0N 12Q019       LICENSE-                                                   19.99
                                           DRNER.COM




   h> #>   .œYs.
               * < tc*              1I
                                     > +Y * x.
                                             à>        lPDF                                                   1/1


                                            PX lrDecKratkm d le ** Freex
                                                   At* - L:P- 1
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 3 of 66




                             A ttachm entM
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 4 of 66




                              PX I,A ttachm entM
                V ideo ofLicenseG uidesPurchase - Filed On D isc
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 5 of 66




                             A ttachm entN
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 6 of 66

   A' .
    *,*
    l , yt


         *
         U




             (J
              n
             H.
              D                                                                Q
             O         '   @                                                   u
                                                                               Xg
             <
                           .                                                   !x!
                                                                                 .     œ
                           .      q
                                  El =
                                     r
                                     (a
                                      E                                        3&si
                                                                               j/      UJ
             O             *      G z                                          >       t
                                                                                       *
             K                    =. 'a
                                  .                                            ku
                                                                               X
             <'
             P                    * q                                          >
             A                    =                                            Q       œ
                           1           r- n
                                                                                       œ
                                                                                       X
             *             *              1
                                          j                                *       *
                                                                                   v
                                                                                       c
             I
             O                            ' *                                  .
                                                                                   s
                                                                                   -
                                                                                   z   =
             u.                   * r.a C 20.
                                            tl u
                                               /.                               y:     =
             =                                                                         <
                           ,      a
                                  o î 'o ==                                    v
                                                                               uozœ
                                                                                  :'   =
                                    = = <                 a                    t
                                                                               rzls    2
                                  Fz z
                                  z           <           5                            <
             D                     7I rme .,=/
                                  M'
                                   (         0 . ,?
                                                  :
                                                  .
                                                  -
                                                          .                    ç       =
                                                                                       X
                                                                                       œ
                           1      u u.=
                                  k u
                                      ..uj .
                                           Etu u.
                                                B.w                                    K
             5
             ô
             (
             D
             <                                                 O     Xc7               ul
             o                    L2                           œ      w                = Q$
                                   =
                                   *                           c      o
                                   >                           eœ
                                                                8                      < -*      *
                                   o                           S cuk-                  = >
             *                     e
                                   o                                                   tp a7     E
             =                                                                         x Zù
             2                     E                           r(
                                                                B
                                                                G                                w
                                                                                                 <
             <                                                  o                      tzl i:
                                                                                       <         o.  =
             Q                     m                           %                       >. -a'    *:
                                                                                                  ,:
                                                                                                   :'
             O
             =                     '
                                   Q                &
                                                               .
                                                               l                       = T
                                                                                                  1 ,
                                                                                                    :11
                                                                                                      4
                                                                                                      .
                                   z                           Oh                                =* Q.
                                                                                                 =*2
                                   Q                c.
                                                    D          m
                                                               *
                                                               X
                                                                                       @ R       %Yo
                                    c               17         LJ
             X
             c
                                   u-
                                   2                           œ
                                                               c                       --    5   =:
                                                                                                  1=E
                                                                                                  O
                                    e               G                                            Pu
                                                                                                  *
             =
                                   M&               c)         m
                                                               &                       * N       .ë =
                                                                                                  o<
                                   X                e          S                       =
                                                                                       F   ï
                                                                                       k-; L
                                                                                           2a    co
                                   c
                                   o                           Q>
                                   D                c          6                       $
                                                                                       = 9
                                                                                       O %       >
                                                                                                 œC
                                                    &
                                   X                Q)         X
                                                               *                             :
                                   8                *
                                                    Q5)
                                                    t          GJ                            k
                                                                                             Q
                                   Z                c
                                                    q)   =
                                   B                k r>.&
                                                         D
                                                    (5 u œ                              =
                                                                                        œ
                                                    = o Q&
                           X                        N  =
                           =                        '
                                                    -
                                                    r- o
                                                    = -. >.                             <
                           *:::    Q                   tv
                                                     al%
                                                       cD5S                             *
                            O      (a               R< X  @                             >
                                                                                        Q)
                           œ.      X                   %y '
                                                    a) .tn 23
                                                    c
                                                                                        <
                                                                                        22
                                   c
                                   4                (p u $ .x
                                   K)               t7 (œ u                             œ
                                                        2u O
                                                    wœ) U  =
                                                    =
                                                    '-  ou
                                                    aœ) 7'q
                                                         3 ol
                                                    =    > tn . ep                      *
                                                                                        X
                                                    c
                                                    Q c  qœ
                                                          el X(D                        2
                                                                                        t
             œ                                      w(Q. 2!kC:u                         (
                                                                                        =>
                                                    o3.      1
                                                             %lh                        O
             Q
             D
                                                    * c =
                                                    6 o uW                              &
                                                                                        =
             W                                      e> U 2                              <
                                                    bE o:p 15
             *                                *      c >' k
             Z                                O     2= c
                                                    =     q)                            uI
             ul                               G)
                                              c     b  c Eu
                                                    o E r
             Q    2X                          %     1 1wY c
             =     E                          N&    Xo x
                                                       & =o
                   D                                 R o X
                  *
                  R



     +
     =
    ..
     X

     P f
     s
     3
      1 o
    r1I'

    g1 '
       #
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 7 of 66

                     .r
                      xm zg nwvï%îonv nznx%ptqw îœcèmp pîw- M    .mbkno- ynnbnlz6r'n-tpxnc'n'    ''       . '*                             '''- S
                                                                                                                                                'UM=S
                                                                                                                                                    MTBLW RR'A
                                                                                                                                                             'A*er'FS
                                                                                                                                                                    'X*kQr'-4
        y(       *


             :Q
        I'
             t
             1 çI
             S  1

                 *




                           *
                            a
                            :                                                   >
                           Vo                                       $i
                                                                    .                                                             .
                            s
                            I
                            <                                     ' 5
                                                                    z9
                                                                     o                                              1
                                                                                                                    5
                                                                                                                    .'            ', '
                                                                  a t                                               6        .       ,                           x
                            o
                                                                  *7
                                                                  %  =4
                                                                     2
                                                                  *' =
                                                                        .
                                                                      5 *'
                                                                        o                                  :k
                                                                                                            h            e        ..                             1
                                                                                                                                                                 k
                                                                                                                                                                 tu
                            t
                           u;
                                                                  <
                                                                  =< *
                                                                     J                                x
                                                                                                      '4
                                                                                                           1I
                                                                                                       . '' 'à
                                                                                                             *.
                                                                                                                                  -
                                                                                                                                  . .
                                                                                                                                                                 t
                                                                                                                                                                 o
                           ;t
                            s                                                                         '.
                                                                                                      ,; '
                                                                                                       t        .
                                                                                                      .k

                            to
                            >                                                                         .j
                                                                                                      .                           *
                            a
                            O7                                                                   *     r W
                                                                                                      ''                          '
                            W                                                                    *    '' *                      *
                            :S                                                                        ' >                     I -' -
                            Q
                            u.                                    .                                                           1
                                                                                                                              I 4 -
                            u
                            (7.                                   *    t                                        *             I ' '
                                                                  *    fr                                                     i   œ
                                                                  e
                                                                  =    Erfh
                                                                       =                                            i         j
                                                                                                                                  '.
                                                                  D    U                                                          ,
                            r                                     < <
                                                                    c;
                            2
                            o                                     hE zi! *
                                                                         * .j.
                                                                             24' .B.
                            (p                                    -
                                                                  ttl    -
                                                                         t) Q. kl
                            (D
                            <

                                                                                                 jt                               '.' .                                         c
                                                                                                                                                                                lt
                                                                                                                                                                                E
                                                                                                                                                                                l
                                                                                                                                                                                t
                            p
                            Q                                                                  t
                            o
                            r:                                                              k.
                                                                                             .1 l                                 . -                                           o CL
                                                                                                                                                                                   *
                            -
                            -                                                   uu-
                                                                                t           == E                                                                                =
                                                                                               .                                                                                *
                                                                  .             q)           œ6                                                                                 =mà
                                                                  œ             >-          o .- !                                                                              %Y
                                                                  E                                                                                                             =
                                                                                                                                                                                Q
                            o
                            >                                     =              )                                                                                              w'=E
                                                                                                                                                                                 C
                                                                                                                                                                                 qs=w
                                                                                                                                                                                    m
                            =                                     y
                                                                  0                                                               -.                             œj             Do <
                                                                  =.                                                              .   ..                         D              c
                                                                                                                                  .' .                           ta
                                                                                                                              x
                                                                                                                             e-                                  <
                                                                                x>s                                                '                             -
                                                                                                                                                                 =              œ
                                                                                (D                                           v*   *
                                                                                                                                  ' .                            O
                                                                                                                                                                 u)
                                                                                 )                                                    *
                                                                                            u                                     *
                                                                                      %
                                                                                      *.    no                                                                   s.
                                                                                                                                                                 =
                                                                  @*
                                                                   E          *œ*
                                                                              +     N
                                                                                    =        s
                                                                                             -
                                                                                             =                                                                   uk
                                                                                                                                                                  1uj
                                                                  =a          ne s <        Z.                                                                    F.
                                                                                                                                                                 <*'
                                                                  e'
                                                                  o           . c =N         c
                                                                  u
                                                                  k           t- >o E       =
                                                                                             o                                    .                               *
                                                                                                                                                                  >.
                                                                   .          in    tu      a.                                    '                               t
                                                                                                                                                                  <)
                                                                                                                         A        . ..                           x
                                                                                                                                                                 a

                                                                                                           h                      .
                                      lll
                                      c)                                                                                          *
                                      D
                           *          (n
                           o
                           D
                           ..
                                      n
                                      O
                                      <                                                                                           'L
                                                           ua
                           1          a:                   (
                                                           %J                                                                     *
                                                                                                                                  . .
                           œ          a:                   œ
                           *          D                    UJ                                                                     . '
                           Z
                           uj         (
                                      7
                                      >'                   *
                                                           <                                                                      .
                                                                                                                                  - '
                                                                                                                                    .
                           U
                           V
                           -          Z                    û
                                                           ea)
                                                           u .                                             AG
                                                                                                            2$                    . ..
                                      -                                                                     u                     . .
                                      <-
                                      h                    u
                                                           ud                                              2
                                                                                                           uu
                                      X
                                      O


        >
        +
        X

         S1 X
         y'
        :2
        D q
        *
        X a
        '#
        N T
             ;
                 +
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 8 of 66




                  E
                  Q

                                                        1
                  O                                     G
                  k
                  <
                  t/
                                                        X
                                                        X
                                                        O
                  *
                  C)                                    D
                                                        =
                  5                                     <
                                                        =
                  P                                     2
                                                        <
                                                        =
                                                        C
                                                        u)
                  'r
                   2
                   D
                  L5
                  D
                  <                                     ul
                  7
                  (
                  tt                                    T
                                                        <
                                                        D
                  5
                  (
                  Z                                                      E
                                                                         *
                  2                                     <
                  <                                     m               =ql*
                                                                           F)
                  8                                     ul               c
                                                                         * Xr
                                                                            tp
                                                                            (
                                                        =                =
                                                                         m




                                             1
                                                        O                mà
                                                                        %*
                                                                         U
                  X                                                     2
                                                                        r  E
                                                                        ='.zoz
                  I:
                  ;                                                     .q=
                                                        Z:               o<
                                                                        c
                                                        <
                                                        =
                                                        O               œ



                                                        =
                                                        uz
                                                        X
                                                        <
                                                        >
                                                        <
                                                        =


                                                        =
                                                         2
                                                         t
                                                         D
                  *                                      =
                                                         O
                  û
                  D                                     D
                                                        =
                                                        <
                  t5                                    *
                                                        XX
                  *                                      ul
                  Z
                  ul
                  9
                  =




              X



              O
              T
              +
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 9 of 66


          X
          e




                    D
                    5t:(
                    7c
                     o:i                                                                         Q.
                    l1 .                                                                         1

                    CC                                                                     1,
                                                                                            -
                                                                                            )
                                                        =*
                                        D               QJ
                                                        '
                                                        9
                                                                                           J
                                                                                           x
                                                                                           .     *
                                                                                                 UJ
                                        w
                                        i               sj                                       C)
                                        e
                                        .l2u
                                        G.
                                        x X             1                                        &
                                                                                                 k)
                                                        X
                                                                          e                @     =
                                                                                                 <
                                                                                                 =
                                                                                                 2
                                                                          e                      <
                                                                                                 =
                                                                          5                      =
                                                                          6
                            0                                             =                      K
                           =œ
                           E
                           u                                                                '
                                                                                            '
                                                                                            j'
                           Q                                              (E)
                                        !
                                        .
                                        e               =Q                                       <
                                        p =7
                                        =     Ez                           Q                     Qr    c
                                                                          O                      Z)    8
                                        'e; ==                                                         *
                           =            t)    P         œ                                        u)
                                                                                                 <    ut.
                                        5! =                                                     œ    =cuV*
                                                                                                      =1% ck
                                                                                                          W
                                                        (J                                       =     * œ.
                                                                                                          .
                                                                                                      ;=
                                                                                                      %Yo
                                                                                                      c=E
                                                                                                      2
                                                                                                      <'
                                                                  .
                                                                  X
                                                                  js
                                                                  't
                                                                   :  v
                                                                      .
                                                                      :j.B
                                                                    x j:&g ,
                                                                           e1:
                                                                            ..
                                                                             j':.
                                                                               jz,
                                                                                y                       o

                                                                         ! .àt
                                                                             x. ,,                     P)<
                                                                                                      .c =
                                                                  jv                             D
                                                                    .. ï,     ïj ,                    (*B
                                                                  !j!
                                                                    p.
                                                                     ë
                                                                     !-
                                                                      u .l-
                                                                          v:                     t4
                                                                                                 <    K
                                                                  s
                                                                  o
                                                                    -
                                                                  b.:
                                                                    e;a
                                                                      . s%
                                                                      1!*, jjj
                                                                        :'     sj
                                                                                                 =
                                                                                                 O    m
                                                                    i ...r
                                                                      .a<
                                                                        ia,  sk
                                                                          dj ysg
                                                                              y  g
                                                                                 .
                                                                               !.,
                                                                                 g
                                                                                 .
                                                                                  t'

                                                                  l,t
                                                                    ;oj.j5
                                                                         j.
                                                                          6
                                                                          gjseeg
                                                                  1 ..g h x j.
                                                                               >.j
                                                                               k.:i-
                                                                                   .
                                                                                                 C
                                                                                                 UJ
                                                                      !
                                                                   :$..
                                                                   t   se
                                                                        ;z
                                                                         k.Ij#.i<'z'ozlkn
                                                                      â.
                                                                       t!,:- .>  y x w. .        <
                                                                  = 'wzj'
                                                                  j
                                                                  -        je) ee.!.
                                                                                   jt!';.
                                                                                        y        *
                                                                                       r$j
                                                                                                 >
                                                                                                 t'
                                                                   . - ..etr nz'
                                                                   !                  j;         <)
                                                                     C* d* ;G>                   k
                                                                  .u!jlR   '.'.j,  g1.,
                                                                                      1.
                                                                                       j>'d
                                                                                          E      Q
                                                                                                 =:
                                                                  '
                                                                  a
                                                                  j.l
                                                                    e
                                                                    ' :
                                                                      .i           .
                                                                  !z,
                                                                    .x.!
                                                                      w y:
                                                                        . j
                                                                          d
                                                                          z
                                                                           j
                                                                           e...
                                                                           p
                                                                           I  !
                                                                              g
                                                                               .
                                                                               k
                                                                               v
                                                                               v
                                                                               ':aw
                                                                                z lXj
                                                                                  à
                                                                                  :
                                                                                  . 2!
                                                                                    .
                                                                  .. .t;)x .,! g-
                                                                  xj!:j;   ( gjz.g!              =
                                                                                                 Q
                    *
                    ul     m                                      !
                                                                  :.
                                                                  z8
                                                                   ö1
                                                                   . >'y
                                                                     g.mzes
                                                                       j   x
                                                                           s'.j
                                                                          .>  z.
                                                                               =s.
                                                                                 y
                                                                                 :-
                                                                                 . jg
                                                                                    .'
                                                                                    ;
                                                                                    i
                                                                                                 c
                                                                                                 =
                                                                                                 O
                    9
                    D
                           =
                           œ                       =
                                                   O
                                                                  e'
                                                                  îj
                                                                   '
                                                                    j
                                                                   k'c'
                                                                       z   j  y
                                                                              .'
                                                                               :
                                                                               .1
                                                                                .
                                                                       ?12 rj?'pe
                                                                                 jw
                                                                                  .
                                                                                  : s
                                                                                    k
                                                                                    .
                                                                                    ..
                                                                                    .
                                                                                                 k)
                                                                                                 c
                                                                                                 Z
                                                   =
                    O      *        j              Q.        kn   1#
                                                                  k
                                                                  .
                                                                   t
                                                                   ujj l, !f  j jj: s            <
                                                                                                 *
                           &    7   7              r
                                                                   y      :i a !!a'
                                                                                  ?z
                                                                              g k!i
                    *                              I               g.:
                                                                     rë    #!-:k.I
                                                                                   .
                                                             X
                                                             >          a-e      v . EK ..,,u
                    Z       *   C   '
                                    t              c
                                                   œ         =
                                                             <    a!
                                                                   @I            y -ajcî
                    9      ru                                     .
                                                                     k;'A
                                                                        g..'
                                                                           ,
                                                                           gi'
                                                                             .=
                                                                              :. =  .' : sf:a
                                                                                            j:
                                                                        o=j.1 'jc .y
               E
               S
                           O                                           a
                                                                  .. u .
                                                                        !
                                                                        rls
                                                                           j
                                                                           zl-
                                                                              .
                                                                              :.ia  k j
                                                                                 V gygz.
                                                                                         j s
                                                                                           )
               G
               n
               >
               td
          ) Qqp
          .

          +    f
               *i

          X    k
               y

          O c


          5
          g
         '>
          .
          Ig
               xp
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 10 of 66


            xf5
                f
            o m
            f'
              <
             (yl

                l   @




                        Q)
                        ;D           *
                        cO           19                      .
                         <
                                     oo
                                      ;:7                    '   Q.
                                     XG
                                     >>            <         .   1
                        O
                        2            cœx
                                       2!          jjj       a
                        <
                        *            G*   c
                                     =                           *
                                                                 X
                                     izG-                        œ
                        *                                        O
                        >
                        œ                                        *
                        O                                        D
                                         o                       =
                                                                 <
                        2
                        f            = o                         c
                        k             Q .0                       Q
                        O             m=                     o   <
                                         =
                                      * rX
                                                   &*        .
                                                                 =
                                                                 Xl
                                      c                      .   u
                                     u- +                    *
                        11            u o
                        D             o u.
                                     Pu            jj        .
                        3            '   =
                        &
                        <            &u. 1
                                         *
                                                             *   œ
                                                                 œ
                        O
                        Q:                u.                     =
                                                                 ï
                                                                 <
                                     =)                          D
                                                                 k5
                        *
                        =            (D (p                              *E
                        2            k                           LJ
                        <1
                        Q            Lu
                                      u72* -.
                                           R                     <
                                                                 m      == *
                                                                           en
                        O            (z:=X o
                                           c                     >'
                                                                 m      =qIœ
                                     Lu o                    .   =       *X..
                                     b(z:œ (J                    i      .u
                                                                        %%Gh
                        t
                        >D
                                     o *c5 c                             cE
                                                                         2
                                     >. J!                   .          %=J
                        O
                        r            E Wc .@)
                                     G)'   ë                 .   =
                                                                          J8
                                                                         o<
                                     œ '*.tp                             li
                                     = >x
                                        œ<                       <
                                                                        (D
                                     œ=
                                     (M                          =
                                                                 O      1.
                                               E   .:N
                                                   b
                                     .Q        o
                                     =         Q
                                     >%% .:2
                                     r             ja
                                                    4 ls         =
                                                                 cI
                                     % tx y
                                        o a.                 *
                                                    & Gue        <
                                     œ-
                                     =
                                      0 D           ?
                                                    r
                                     Co).'
                                         (..
                                          Ni<a
                                          d  L?
                                              )     #W           2
                                                                 <
                                     o Ep c                      a:
                                     *
                                     D    >
                                              =
                                                    >>
                                              <
                             ul                                  *
                             Q                                   c
                             D       gl=                         2
                                     .* m
                        kl
                        a    ca      S .2
                                        =
                                                                 =
                                                                 O
                        kl   <                     hk
                                                    !k       *   CJ
                        D    (3      (:
                                      77:
                                        u
                                                                 c
                                                                 =
                                     = =                         <
                        u                               e#   :
                        *l   a:
                             D        X
                                      o<O
                                     œ *-
                                                                 X
                        Z    O
                        ul   >.      b=>                     1
                        9    K       o o
                                     >:
                        =    g
                             X
                             O




            o

            e
              lQ O
             IR
            'rç ;
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 11 of 66


            x ). :
                 . Q
            e s2      *



                      ï
                      8
                      <
                      <
                      X
                      4
                      *
                      <

                      1
                      2
                      E
                      6
                      =
                      '@
                      Q

                      (!
                       ,
                       2




             à
                  1
             +J
            --
             X




             :2
             =B
            El
                  !


             #
             ïi       <
             > ,; (; wi
             e
             -
             !C       11
              = !C) -
               I
            n..w.-.4
                     )q
              ql. 'B
            Klj
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 12 of 66




                              A ttachm ent O
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 13 of 66




7
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 14 of 66




W hel ?outor)the l  -oacj,you j
                              a iI1know thatyou al  'e covered
arnclprotectecl1 3y al?orgaoi zati on thatcares aboutthe
safetyofyou at   rcfyourfarrliIy Our -custclrnaerservice
represer ntatl
             ves r'esporlclqui ckry to prclvide yotlli
                                                     le hest
ser'vice alld pr
               'otectiorlavailablear  nywiner'e




            Custom ersar'
                        e coveredforem ergelncyroat
            servl
                cethr'oupl
                         acluttle U S al
                                       ?tlCar
                                            hata       .




           Custom ers ar   -e entitleclto er
                                           nnel
                                              'gerlcytowing
           servlce atl ?o out-of-pocketcostforat     ny tow
           up tc 75 clollars One service perseven clays,
           two servlces percorltract Lxterlded dl     stallce
           vt
            /l1lL?e an aclcliti
                              ornaIexpense cover  -eclhy tl
                                                          ne
           cLlstom er-




           Custonners are el
                           ntitl
                               eclto any ser
                                           -vice
           r
           'equir
                'irlpmlr
                       lor
                         -acl
                            justmerlts(excl
                                          usi
                                            veof
           parts)to enahle a(
                            jisahleclvehicleto proceecl
           ur
            lclerIts ovk?n novb
                              ler,w hel
                                      -e avaiI
                                             aL)Ie.




           Custom ersr -nayhavetheirtir  -echar'
                                               lqetjtvItl'
                                                         l
           thei
              rinflateciarld ft
                              -lrlcti
                                    crlalsparetire.
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 15 of 66




            A servicetruckwillcleliverem el
                                          'geccysuppliesc)fgasollrle,w ater,oiIor
                                                                                -other
            t
            necessarysupplies Custom erspayor   llyforti
                                                       necostC)fthesupplles




            Custom ersarecovereclforbatteryboostsanclm iooradjustnnectsto
            al
             terrlators,star
                           'ters,etc.w hile(3r
                                             ?theroacl



            Ifkeysarelocked inside acustom er'svehicle,the czstonael   'willbe assistecl
            ingairqirlg entryto the vehicle'spasserlgercom partrmentonr y Locksm lth
            services rnnay L)e dispatched as rleeded atthe custom er'
                                                                    s eypense forIatlor
            ancikeynnakinj.



            Custcl naers are enti
                                tleclto take aclval
                                                  ntaqe ofourrentalcaFcliscourlt
            coclesarlclpre-negotiated qroup rates,whichare honorecjatthousanclsc)f
            Iocatiotnsthl'ozghouttheU.S arlclai   aroad



            W e will,atno char -ge,provlcle custom er 's w i
                                                           th a fgur-colorl
                                                                          naappirg al
                                                                                    lcl
            travell'oute Inform atiorlto clestlnatiol
                                                    ns they specify



            A $b00 rewar
                       'cli
                          soffereclforirl
                                        forlmatiol
                                                 nIeaclingto the arl
                                                                   -estar
                                                                        nclconvictlol
                                                                                    ?
            ofanyone l  'esponsil
                                nleforHi t& Rurhclam aqesol'stealing custcm ers'
            velqicles W heneverycutravel,youw illIikethesecure and confl    derlt
            feepil
                 njofkrlow lrhgthatyouare protected L '
                                                      )yNSD'  s Roaclside Assistat nce
            Fastresptlnse arld excel lentservicear'eJusttw o reasonsw hyr  nnilliol
                                                                                  ?s c)f
            m otorists relyorlNSD'SRoaclsipeAssistance fcll 'on-the-rcad protectlon.
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 16 of 66




Keeping YouSafe M ileAfterM ile
Once yourpurchase is processed,you willreceive an emailwith the inform ation you willneed to startyour60 days Road
Assistance.




                                          PX 1.DeclarationofLashandaFreem an
                                                 Attachment0'Page 4
                                      CopyrightOfOnpointGuides,LLCThatQwnsTheCopyrigh!2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 17 of 66




Table Of
Contents


      StartingtheJourney



      GettingYourFirstFl
                       orida License



      Renew i
            ng YourLicense



      UpdatingYourLicense lnform ation



      ReplacingYourLicense



      ReinstatingYourLi
                      cense



      Gettinga FloridaID Card



      Vehi
         cle SafetyTips
                                                                                          @


      OfticialForm s



      DMV Hours and Locations




                                         PX 1:Declaration ofLashanda Freeman
                                                Attachm ent0 :Page 5
                                   CopyrightOfOnpointGuides,LLCThatQwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 18 of 66




Starting
$he Journey




W elcom etotheworldofdri
                       ving in Florida.Obtaining yourIicense isone ofthe m ostgrati
                                                                                  fying
m om ents inyourlife.
0urpurpose through this gui de is to make sure you getto thatmomentwith as Iittl   e stressorcomplications as possible.
Getting yourdriverlicense in Florida is asm ooth-sailing processthatonly requiresyou to prepare slightl
                                                                                                      y beforeembarking
on the adventure.Thatiswherewecome in;weare hereto help you know exactlywhati         tisyou needto prepareandhow to
prepareforitproperly.This is a processthatwillonl  ytake a shortamountoftime.Infact,the guide isspeciflcallyorganized
towards ensuring thatyou are ableto getthrough yourDMv-related tasks as quickl     y and as organized as possible.Jam-
packed with informationregarding everything from obtaining yourlearnerpermit,dri  verIicenseorID card alIthe wayto how
torenew,replaceorchangethesei
                            tems.WewillmakegettingreadytodriveontheFloridaroadsfastandeasy,soenjoyas
we makeIife abi
              tIesscomplicated.



                                            PX 1'Declaration ofLashanda Freeman
                                                   Attachment0,Page6
                                        CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 19 of 66


*ëtAl4t
      'éer'''




AIIDrivers
You m ustrem em berthatthe roads are notalways safe.
ltisin yourbestinterestto prepare fullyforwhateverm ay
com eyourwaybeforeyou begindriving.Asyou l      earn how
to drive,you notonl y take on the responsibility foryour
safety,butyou are also responsible forthe safetyofyour
passengers and thosein the vehiclesaround you.lnorder
to bestprepare yoursel f,the DMV requires you to obtain
flrstyourIearner'
                s perm itto Iearn how to drive properl
                                                     y.If
you would Iiketo understand how to obtain yourI  earner'
                                                       s
perm it,pl
         ease readthesteps below :

 . %-,I.r,             u Xt
                          'JjIt

Everyonehasto passavisiontestbeforegetting aIicense.
Thisisonlyto ensurethatyouw illbeabletoreactprom ptly
to the dangers ofthe road and avoid accidents.You can
have yourdriving privileges revoked ifyou do not pass
yourvision exam .The good new sisthatyou are all   owed
towearcontactI  ensesorglassesto passthetest,butyour
driver'
      s Iicense willstate thatyou are restricted to wear
corrective Ienses when driving.Ifyou getcorrective eye
surgery,you can ask the Departm entofHighway Safety
and M otorVehiclestorem ovetherestrictionbysubm i   tting
an offlcialreportfrom yourphysician oreye doctor.You
cannotuse telescopic lenses to meetvisualstandards in
Florida.The minimum vision standards,with orwi     thout
corrective Ienses,are:

                 ,.'       $
                '
                           ) 20/40orbettervision ineach eye.                           However,ifoneeye isblind orhas 20/200visionorworse,
                                                                                       theothereye m usthave 20/40 vision orbetterto pass.

                       '
                                                                                       k.
                                                                                        éLq
                                                                                          ,a#i;n.
                                                                                                ;/f'katz
                                                                                                       't
r
            d.
                 '.
                ,'       1 20/50orworsevisionin eithereye,butyou will
 ,        '''           :i be r
                              eferred to aspecialistforimprovem ent.                   You m ust be able to hear a conversation spoken at a
                                                                                       norm altone and volum e to be eligible for a standard
          ''-'-'
      .    Nv>, 20/70vi  sion ineithereye orbotheyes                                   Ii
                                                                                        cense.Ifyouare deaforhave restricted hearing,you can
?.'           >  *.
                .z
t   ...., yh    together,ifvisioncannotbe improvedafter                                applyfora Ii censewithaspecialdesignationthatindicates
,.        .   ;
--
  .   .  -..'   referralto an eye specialist.                                          the cardholderisdeaforhard ofhearing.Thi    s symbolwill
                                                                                       makehelpfacili  tatecom municationneedsifpulledoverby
 y
 .               r'
                       As
                           à
                                                                                       a police offlcer.Unlesswearing a hearing aid,driverswho
i .,
t N./
     .' 1.
         ' 13o-degreefleld ofvision.                                                   are deaforhard ofhearing can onl  y drive vehicles with a
                                                                                       left-mounted rearview mirror.



                                                            PX 1:Declaration ofLashanda Freeman
                                                                   Attachment0:Page7
                                                        CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 20 of 66




''
  î(
   'ftten :
. .v      -
          f)
           .(arn
AlIdriverli
          cense applicantshaveto passa knowledge test.Thisexam is a multiple-choice questionnairethatconsistsof50
questions in total.You willhaveto identify 10 road signs bytheircol
                                                                  or,shape ormeaning,as wellas answer40 questions
aboutFloridatraffic laws.You neeclto answercorrectlyatleast80 percentin orderto passthetest.You can getthe Florida
Driver'
      s Handbookto study before yourtest.Itisal  so recomm ended thatyoutry afew practicetests.Handbooksand tests
are available in English,Spanish and Creol
                                         e.Askthe offlce manageraboutconducting yourtestin differentI
                                                                                                    anguage.Ifyou
failtheknowledgeexam,youwillbeallowedtoretakeitfora$10fee.

                                                               #:.w .)
                                                                  .  '
                                                                     $
                                                                     *       '
                                                                             <




                                           PX 1'Decl
                                                   aration ofLashandaFreeman
                                                  AttachmentO JPage 8
                                       CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2O18
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 21 of 66




                                                                        a.P
Teen Drivers                                                           è
                                                                        a
                                                                       ,r
                                                                        '             Nx
                                                                                          '
                                                                                          t
                                                                       f                   ) PasstheTLSAE.
lfyou are a teenageron the brink ofentering adulthood,                 î.
                                                                            NA%-< .. e'
                                                                                          .g
                                                                                 -.v .
then chancesare you are currentlydream ing ofobtaining
your driver' s Iicense.W ell,w e are here to help you to
                                                                       If you m eet the requirem ents,you can m ove forw ard
make thatdream a reality!In each step moving towards
                                                                       with the process and schedule an appointmentto take
obtaining yourIicense,we willoutline and help you better
                                                                       a knowleclge exam.You can schedule an appointment
to understand each procedure you mustcomplete.As a
                                                                       online,callorvisityourlocalDMV office.The knowledge
new driver,i  tis importantthatyou carefullyread through
                                                                       exam is a m ultiple-choice questionnaire thatconsists of
each step and full  y understand how everything operates.
                                                                        50 questions.You need to answeratIeast40 questions
This is to ensure thatyou avoi  d any com plications,but
                                                                       correctlyto passthe test.
 alsoto be sure thatyou are wel lprepared to take onyour
 responsibilitiesonthe road.

à,1e
.
   ?p 1:t
        -
        7f'iver'
               sFfducal!t'
                         .E
                          '
                          l
In Florida,you have to attendTrafflc Law and Substance
Abuse Education (TLSAE) before getting yourlearner'
                                                  s
perm i
     t.The Florida Department of Highway Safety and
MotorVehicles (FLHSMV) may also accept the driver
education course offered by yourcounty schoolboard.
Askatyourschoolifthe drivered course itirovides can
substitute TLSAE.lfyou cannotcomil     ete TLSAE in your
school,youcanal   so Iookupthe Iistofapprovedproviders.
You can attend the courses in a classroom setting or
online.Once you com plete TLSAE,yourcourse provider
willelectronicallyreportthecom pl etiontotheFLHSM V as
wellas provideyou wi   th a certi
                                fl
                                 cate.You may keep this
docum entation foryourrecords,as FLHSM V offlces no
longeracceptpapercertificates.


lf you have successfully com pleted your Traffic Law
and Substance Abuse Education,you can apply to get
a learner's permitorIearnerIicense.To be eligible fora
learnerlicenseyou willneedtoJ

                    '
          /e ?
             j Beatleast15yearsofage.
,t    .%e/   /)     .

     ''. ...-..s'




 .           g '
               ï
' ./ jf1
t'
 .     ; Hav
      .G'  epermissionfrom yourparents.
                    .

     .. ..- . .
              .




                                             PX 1 DeclarationofLashandaFreeman
                                                    Attachment0.Page9
                                         CopyrightOfOnpolntGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 22 of 66




                                 PX 1'
                                     .Declaration ofLashanda Freeman
                                        Attachm ent0:Page 10
                             CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 23 of 66




LearnerLicense Restrictions                                                          An instructorwillsitnextto you and guide you through
                                                                                     each ofthe maneuvers thatyou need to perform to pass
Your learner's Iicense is a permit that allows you to
                                                                                     yourexam.Youwillbeaskedtoperform a11ofthefollowing:
practicedriving inrealconditions,butyoumustobeysome
restrictions since you are stillI
                                earning.You willal w ays
need to be accom panied by a licensed driver who is at
Ieast21yearsofage and sits inthe frontpassengerseat.
The flrstthree monthsthatyou haveyourIearnerIicense,
you are restricted to dri
                        ve during daylighthours only.For
the months thereafter,you willbe allowed to practice
driving until10 p.m .YoucanholdyourIearnerIi  cense until
its expiration date.Ifyou need to practice more,applyto
getanew learners permit.Once youhaveheld yourlearner
Ii
 cense fora yearwithouttraffl   c convictions,you willbe
allowedto moveonto thenextstep.



Aftera yearofusingyourlearnerIicensewithoutincurring
am ovingviolati
              on,youareeligibl
                             etogetyourinterm ediate                                           - * '''..
license.Youm ustbe atleast16 yearsofaje.                                               ,
                                                                                            . ''    'N
                                                                                                     sN  Ojgerve the rigll
                                                                                                              .
                                                                                                                         t-of-WQj/SUCh QSWQi
                                                                                                                                           tfOr
                                                                                      . xzz-'' '; pedestrianstocrossthe streetand pullover
                                                                                           N'          x
                                                                                       .*w.        . ''  w hen em ergencyvehiclesapproach
                                                                                          w.......-,
Driving Exam
TheDMV willtestyourskillsontheroadbyissuingadri    vi
                                                    ng
eyam.The flrstpartofthe exam,which includes a safety
check,willshow theexaminerthatyouhaveanacceptable                                              uz'
                                                                                                     ..
                                                                                                       '          .   strajght-inparking
Ievelofunderstandinq regarding yourvehicfe.W hen you
takeyourdrivingtest,youare requiredto provide avehicle
thatiscurrentlyregi stered,insured and passesthe safety
requirem ents.Youcanscheduleanappointm entonline or
                                                                                                    .. '          '
callyourl ocalofflce.Selectthe optionoraskfor,'Driving                                        v iwv a
                                                                                                    l  :! par
                                                                                                            kongrade
Test Class E License-.0n the day ofyourdriving exam ,
takethefollowing documentationwi   thyou:
                                                                                        z....'v- -'-...
                        '
                                                                                       .
                                                                                       .é      , ,
                                                                                                      Sto/CIUjCkj
                                                                                                      x...
                                                                                                          .
                                                                                                                 9.you wiIIhaveto driveat20 m iI
                                                                                                                  .
                                                                                                                                               es
.                       x
4
, .....
/;  -'
     ?
     t.
      i
      ?
      -
      ;
      )-.è
        ..$%
           q                                                                          J
                                                                                      t x.,..
                                                                                            ,
                                                                                            r''
                                                                                            ' , r   ' )erhour  and then m ake a saf
                                                                                                                                  e ,qui
                                                                                                                                       ck stop
$ ëz-o
    '-
      ,y   l YourFIor.
                     I         .cense
                     dalearnerIl                                                       .
b
N'x --'--.v.*j                                                                        x>v w ..,.'..'' when instructed
       '
       .x.        .,<'



             -''''''-
 ..'
                    s
                        Y   The Certi
                                    flcationofDri
                                                vinç Experience ofa
                                                                                             A'ee''XN         s

/
'
kF
 t
 ?
 o?e') hav
       uineor
  h. - '- .  witl
                aaparentorguardiandecl ari
                                         ngyou
            atIeast50 hoursofbehind the wheel
                                                                                       ,
                                                                                       ''
                                                                                       p
                                                                                       '  z
                                                                                            %. Backup foradistance of50feetata Iow
                                                                                             1.
                                                                                                       ,,

                                                                                       x.'''+x . /1                   speed lookingto therear
     . ....,                                                                           '.
        %w
                                                                                                >.
                            driving experience,ofwhich 10 hourswere at                       ''    ''-.-<


                            night



                                                            PX 1'
                                                                .DeclarationofLashanda Freeman
                                                                   Attachment0:Page11
                                                        CopyrightOfOnpointGuides,LLCThatOwnsTheColaright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 24 of 66




    z'G
         z
r
                       N
                      . 'ht
f
!
, x-s/
      / /) Obeystopsigns
V< > '

    zm- x.
    ,.
     ,                    x
/ ...---/,-/ .
             ' passothervehi
                           cles
t-           .              j
                            @
                            -
Nx                        2
         ,..... .v




         -e-'-N
    ;..z
       '                  N't
?
t
h                              ï
                               ;ê stay in the properI
                                                    aneofthe road
    Xx                    ZJ




         r             <s


,                 z,' ;
                      h
                      k Keepa safedistancefrom otj
                                                 -
                                                 lervej
                                                      -)i(
                                                         r)j(!
                                                             ,t
                                                              !l
k &....,?'                     ,
     N.u               ...''
              ..- e''
             %.



'


                      z     *
                  '.
E.     '
   à9y,z
 ...          '                1 Use properdriving posture
                               /
    ..                      ,.
                            ,




Once youflnishyourdriving test,theeyam inerwilleyplain
the mistakes you made and issue yourIicense.Ifyou do
notpass,you willbeaskedto practiceand returnata I ater
datetotake thetestagain.

lntermediate License Restrictions
Withyourintermediate Iicense,youwillbe allowedto dri
                                                   ve
atanytim ewhileaccom panied bya driverwho is21years
ofageorolderand sitting inthefrontpassengerseatorif
youaretravelinqto andfrom work.Youwillalsobeallowed
to drive alone:

                        '
    -
     '              '    . Between6 a.m .and 11p.m .,ifyou are 16years
    ..
    .
                  --
              x.,.2
                  s
                      , /j
      .                      '
                            vg




     w;2.l3(J kJ' )
    ..                                                              PX 1:Declaration ofLashandaFreeman
                                                                          AttachmentOEPage 12
                                                              CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 25 of 66


N                                     r




Getling Your
' vi<k
     K*j         ' j
,
r
l
4
.
.
'
    .. j .p..
       11',
            ,
            ,
            .,
             .
             j.x
            . 11
               , ' )
                    g.,j
                   :!k..
                         .Kj
                        1.-
                        '  '
                            j
                           .î
                             i
                             a
                            ik
                             -
                             u
                              7
                              .
                              j
                             ,r
                              .
                              l
                              q
                                ..
                                e.
                                 -
                                 ,
                               .'.
                                  u
                                  .
                                 x4
                                  '
                                  -
                                  t
                                    j
                                    j
                                   0P
                                    r
                                    h
                                    b
                                    .
                                    kz
                                     xu
                                      s
                                       V
                                       j
                                      vE
                                       sl
                                        k'-
                                           .
                                          a7
                                           ,
                                           d
                                             .ja.
                                           i' 1 I
                                                E,
                                                  '%,t
                                                 pt1'
                                                      u
                                                      -
                                                     lh
                                                       e
                                                       '
                                                       t
                                                      -p
                                                       k
                                                       ,
                                                       f-




Congratulati
           ons!If you have already gone through the
stepsofgetting yourprelim inary Iicensein Florida,youare
justonestepawayfrom obtainingyourdri
                                   verlicense.You
are probablymorethan ready to flnishthe process,which
isalm ostover!Now i  tisonlyam atterofm astering theart
ofdrivingtogetyourli  cense.Allthatisrequiredofyouisto
follow thestepsbel ow thatbestfityoursituationto hold a
brand new driver'sIicense.

AdultDrivers:New lyLicensed
Ifyou are anadul  t,have neverhad a Iicense and are now
looking to obtain one,you have come to the rightplace.
Gettingali censeforflrst-timeadultdriversisaverysimpl   e
process in the state ofFlorida.First,m ake sure you are
eligible to geta fullunrestricted Florida Iicense.You are
eligibleifyou:


                             Have com pletedTrafficLaw and Substance
                             AbuseEducation


                '
            .   ..
.        .F
     '. ..f
           .'                Passed vision and hearing tests
    ' . ...'' ''




                .      '
.
         ,,'-          k'
.
1
     q' /
       w.
        #              .
                           y Passed aw ritten exam
                 ..J




'
            / i Passeda roadtest
            ,




                                                               PX 1:Declarati
                                                                            onofLashanda Freeman
                                                                      Attachment0:Page 13
                                                          CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 26 of 66


XK:'%:7
      .Jr)'fi
            ' .) '@q:kt
                      mpktfnw,êkk'       . .'




                                                                                                                                      ).       ' .
                                                           /                                                           )
                                                                                                                           '.        .
                                                                                                                                       ,
                                                                                                                                       .                N
                                                               L
                                                               v%#'
                                                                  j
                                                                  q
                                                                  à
                                                                  )(
                                                                   q
                                                                   .
                                                                   :
                                                                   !
                                                                   j.2
                                                                     .:
                                                                      )
                                                                      .
                                                                      ,
                                                                      .r
                                                                       .
                                                                       r
                                                                       t.
                                                                        ,
                                                                        .                                              ''
                                                                                                                        .' :'
                                                                                                                            ('             .         ''
                                                                                                                                                      1
                                                                                                                                                      4
                                                                                                                                                      '
                                                                                                                                                      8.
                                                                                                                                                       :
                                                                                                                                                       s
                                                                                                                                                       ':
                                                                                                                                           .     i
                                                                                                               <                                j,
                                     W henyou çototakeyourtlr   'ivirlgtest, youare                           .
                                                                                                              N             . '            ...
                                                                                                                                             ''
                                     requireclto providea vehiclethatis 40th insured ar
                                                                                      nd
                                     passes the safety requirer
                                                              rler
                                                                 hts.Y(3zlcal
                                                                            nscheclule                        ,:                't''7)..
                                                                                                                                      ,

                                     a1
                                      ?apj
                                         3oiI
                                            ntl
                                              33i?r
                                                  nt        C)rL
                                                               3yC)aIIingyC)t1r                                ')
                                                                                                                y.          1
                                     Selecttheopti
                                     E Li
                                                 ol?oraskfor,'Drivir
                                                                   nqTestClass                                     ï
                                                                                                                   j(
                                                                                                                    :
                                                                                                                    ;
                                                                                                                    .)
                                                                                                                    t .
                                                                                                                        s                      )
                                        cerqse''Orlce yclu have col
                                                                  napleteclthe above                                   .
                                     requirem ents,hanclir)thefollow ing Cjocul
                                                                              nnentatiol?
                                     attheFLHSM V offlcel                                                          x



                                                suchastheorlginalorcerti fleclcopyof
                                                yourblrth certi
                                                              flcate,oraU S passport



                                                IikeyourSocj
                                                           alSecurrtycard                                          ..
                                                                                                                    < ''.

                                                                                                                   #


                                                such as a utili
                                                              ty 1
                                                                 3111orhom e phol
                                                                                le tliik                  >
                                                                                                                           .'                  g'm
                                                                                                                                .'               *


                                     Ifyou r
                                           'equirem ore infornnationaboutthe clclcum ents
                                      ou carlprovide,use the                  to geta
                                     persocalized checklist

                                     Fees
                                     You 1/111have toalso paya$48fee,whichalreacly
                                     Incluclesthefeeforti
                                                        neIearr
                                                              herilcer
                                                                     hse,lfneedet.

                                     You w illthen receive yourclriver'
                                                                      s Ii
                                                                         cer
                                                                           nse orce you
                                     have m etthe aforer m er
                                                            htl
                                                              orleclrequirel
                                                                           nner
                                                                              nts.

                                                                                                 '
                                                                                             , .




                                                                  *    :-         . *        .       --

                                                                .. . # @ *.   .-        .:       - .. .           I1
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 27 of 66




Adul
   tDrivers'
           .New Resident
Ifyoualreadyholda driver' s Iicensefrom anotherstate and havebecomea new resi   dentofFlorida,youwillneedto applyfor
aFloridaIi censewi thin1O days.I tisveryimportantthatyouobtainavali d Floridadriver'sIicensewi  thin thisterm.Foll
                                                                                                                 ow our
instructions below to geta Iicenseassoon aspossible!You willhavetovisitoneoftheofflcesofthe Departm entofHighway
Safety and MotorVehicles in orderto exchange yourout-of-state Iicense fora Florida one.Do notworryabouttaking your
writtenandroadtests becausethey are usuallywaived onceyou show yourvali     d out-of-state Iicense.Atthe FLHSMV offlce,
youwillhaveto:




                                           PX 1'
                                               .Declaration ofLashanda Freem an
                                                 Attachment0:Page15
                                       CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 28 of 66




'
E
u
'r
.,
 -
 J
 .q.
   f
   1e
    .)
     ''j(
        '
        .
        $.'                      PX 1:Declarati
                                              onofLashanda Freeman
                                          Attachment0'
                                                     .Page 16
                             CopyrighlOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 29 of 66




Renew ing
YourLicenstl.


W hen yourIicense expires,you no Ionger
have Iegalperm issionto drive.Youdo not
wantto Iose yourprivilegesorriskgetting
a ticket,so renew yourIicense as soon as
you noticetheexpirationdate creeping up.
Before you renew yourIicense,itis bestthatyou review
the process beforehand so thatyou can avoid any error
orissues thatmay occur.Thankfull     y,Florida all
                                                 ows you
to renew a driver's Iicense in person,online and by mail.
You can renew yourIicense upto 18 m onths priorto the
expiration date.Ifyou do notrenew i tontime,you willnot
be allowed to drive untilitis renewed,whi  ch willthen be
subjecttoa $15Iatefee.Therearesomedocumentsyou
w illneed to bringatthetim eyourenew yourIicense:

             Nv
 /.               x
/;' $-...j:
          yj....p ty)
          -.
          . '
jù .
   aI'
     L.à,t
         qjzrz,;
         --    1 fk
                  .        .
y..Y ...
   .   -..-..zr; jjjeyo(   ver,8 !j
                       jrUrj      .
                                   (;er)8e
       w.. ...&



     '        'kK
  'h.'
 y.             '%

#f
 . t...--yu
         ;?y.
        -.
            .w,
              1Y.y@
$ l ..Z à '
       ..sg g(j(;j agygtjjjyo(;.jaj$0CUr.l
 y ....,                                 tj/Cé)rd



                        I
                        ikea utili
                                 tybillorm ailfrom governm ent
                        agencies

You can get a customizable documentchecklist atthe
officialFLHSMV website to help you selectthe correct
documentstotakewi  thyouto getyourIicense.



                                                         PX 1:DeclarationofLashanda Freeman
                                                               Attachment0:Page 17
                                                     CopyrightOfOnpointGuides,LLCThatOwnsTheCopyrijht2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 30 of 66




If you want to renew in person, gather the required                                                 you willnot have to worry aboutrenewing yourIicense
docum ents and go to a FLHSMV offlce nearby.You can                                                 rightaway.Justm akesureto requesttheextension before
schedule an appointment ahead of time to speed up                                                   the expirationdateonyourcurrentIicense.
the process.Drivers who are renewing already expired
Iicenses or Iast renewed their credentials by mail or
online willneed to visitan offl
                              ce in person.Likewise,i
                                                    f
your information has changed,such as yourresidential
addressornam e,youwillneed torenew in personwith the
associated tocuments.Ifyou preferto save the trip and
renew online,youjusthaveto access GoRenew.com.You
should only use thi
                  s m ethod ifyoucan payyourfeesw ith
acreditordebl tcard.To renew bymail,youcan filloutthe
noti
   flcationsentbymailandreturntheform andpaym ent
tothe addressIisted.Therearespecialrequirementsifyou
meetanyofthefollowing condi   tions:

        e
        .M-
          A***MM*<ws          %
?F.
    w'.            suh
                     h
                              y,
                               '(y
                                 j.j.jyjj
                                        .(
                                         :
                                         jj.
                                           ytr
                                             )j
                                              y.
                                               yg
                                                (j.
                                                  xj.j'
                                                      ;. (
                                                         .
                                                         ..:
                                                           kty((
                                                               j(
                                                                gjj
                                                                  >
                                                                  j
'              ..        lt
              .y
i
.
.
      v
      xvz ,i     , You willhaveto presenta vajid proofofIegal
  ''.          '
    w..    -...
       .-.
         -.
          -        presence,SLICj
                                aaSyourgreen cardorform
                   1-551.




                              Youwillhaveto passavisiontest,whichyou
                              cantakeatanyofthe Florida dri  verlicense
                              offlcesatno cost.Schedul  e yourtestahead
                              oftim eto speed up the process.Youcan
                              alsosubmita Mature DriverVisionTestForm
                              signed byadoctorIicensedto practice in
                              Florida orbyaIicensedphysici  anatafederally
                              establishedveterans'hospital.




                              You can renew online oryou can requestan
                              extension to yourcurrentIicense by fllling out
                              arequestonline orbycalling (850)617-2000.
                              Vili
                                 taryextensions arevalid until90 daysafter
                              youare dischargedfrom m ilitaryservice,so



                                                                          PX 1:Declaration ofLashanda Freeman
                                                                                   Attachment0:Page18
                                                                      CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 31 of 66




Updating your
    License Inform ati
                     .clk'
                         )


YourIifemaybecomingto aturningpoint,whi     chcanmean
changes as bi  g as having a new nam e to m ore subtle
changes Iike m oving neighborhoods.Eitherway,keeping
this information currentis essentialto youridentification.
So how can you ensure thatthese changes are m ade to
yourdriverIicenseshouldyoueverneedthem to bem ade?
Justinform the FloridaDMV ofthesechanges!To become
fam iliarwith the stepsyou haveto take,follow the steps
below thatbestfltyoursi  tuation.

ChangingYourNam e
Makingthedecisiontochangeyourname isnotonlya big
personaldecision;itwillaffectyourdocumentsandgeneral
information inregardstoyouridentity.Ifyou I
                                          naveofflciall
                                                      y
changedyourname,thenyouarerequired to changeyour                               * A                              n
nam e on aIlofyouri  dentiflcation documents and cards,
including yourdriverIicense.Forthatm atter,you should
visita FLHSM V offlcew iththefollowingdocum entation:

       .A            N .'
    r'                     >
!J'              -',
                   Jï' j
t  x. ' Ji@1 YourcurrentIicense
ti Y,'                         .

                                                                                  ''                 '..
                                                                                 ..
                                                                               /
                                                                               ,,'
                                                                                    .
                                                                                     , y TW 0 proofs ofresidentialaddress,like autili
                                                                                               .
                                                                                                                                    ty
         ''' '' ''''.
                                                                               k ''/ 7 billorm ailfrom governm entagencies
     .
    ,.
       '-
                 , .
                     s.
                      .N0NE proofofIegalnamechangej suchas an
/
l               -
                '     h   iJinalora certi
                                        fledcopyofyourmarriage
.
-             ,,' :! Or(
         s-..,-
                     '?
     '..
       ...        ..,   certifl
                              cateorcourtorderstating the change                    .s''             ''t.
                                                                                                       Y'.
                                                                                ,                ,       . 0NE proofofIegalpresence,such asa green
'                                                                               N *J
                                                                                '
                                                                                ,
                                                                                 s...                  ,
                                                                                                       '
                                                                                                        /  car
                                                                                                            'd , you ar
                                                                                                                i
                                                                                                                f     e nota U.S.citizen
    .'''                  -'                                                          * *'''v*''''''''...
f         % 0NE proofofidenti
                     ,       fy,likeyourU.S.passportor
k, - /,
      .
      ' /j g;jrtjcertificate
             .
                 .
                 .

     ''
      ..'i
         ''
  ..                      .
                                                                               Visi
                                                                                  t the offici
                                                                                             alFLHSMV websi te to get help sel
                                                                                                                             ecting
                                                                               the docum ents you need to take with you to getyour
      y.
     ''
       ''
       X
                         XA.                                                   name changed on yourIicense.Atthe FLHSMX you will
/
.
        q 0NEproofofSocialSecuri
                 ,z            tyNum ber,suchas                                 be required to pay a replacementfee of$25to getyour
!, %
    -z
     '  1     soci
                 alSecur
                       ity car
                             d
 k     ,
       .' your                                                                  corrected license.



                                                     PX 1:DeclarationofLashanda Freeman
                                                            AttachmentO'.Page 19
                                                 CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2O18
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 32 of 66




ChangingYourAddress                                                                   ym- 's '

Intheeventthatyouhaverecentl  ymovedtoanew address,                                  t.
                                                                                      ,/
                                                                                       N
                                                                                         )ïyourdateofbi
                                                                                          N.
                                                                                                      rth
itis essentialthatyou updatetheaddress on yourdri ver'
                                                     s
Iicense.Thestaterequiresresidentsto updatetheirdriver'
                                                     s
Iicenses within 30 days aftermoving.In Florida,you can
changeyouraclclressin personoronline.                                                 $ */ i, YourCompleteSoci
                                                                                      I x
                                                                                       &x              ,
                                                                                                             alSecurityNumber(SSN)
                                                                                          w         .> z




Go to yourIocalFLHSMV offlce wi th properdocuments
neededto establisha change in I
                              ocation.To change your                                      r ''N x
                                                                                      #6* Z h1 Thel
                                                                                      /           astflvedigitsofyourSSNanddriver
addressonyourIicenseyouwillneed:
                                                                                      Vx/xz) jicensenumber
                                                                                      .
                                                                                      .

                                                                                              ..-
        .                N
/f '
   -'S'y. ly
           .        .
            h yourcurrentIicense
y .)-.o.- ,1 /                                                                        Afterclicking continue and verifying your information in
N*
 x.        w./
           ..
                                                                                      the system,selectthe Change ofAddress online service
'                                                                                     and makethenecessarycorrections.
                 M*'N <''
                         '..
                           j.
       t).-..'
             - ï ONE proofofSocialSecurity Num ber,such as
tf          it
     --t
t..* I  7-J    / yourSocialSecuri
                                tycard
   u         .'/
        ''--..- --<
                                                                                      Youwillbechargeda $25replacementfeeto getanew
                                                                                      documentwith yourcurrentaddress.ln person,you can
       X                 *>
    ''.r
    ,        j
             -
             r.-lh Tw O proofs ofnew residentialaddress,Iike a                        paywithamajorcreditordebitcardaswellasbycheckor
(
f       ;,t
'
,'
 î  tO i ,' rentaIaqreem entorm ortgaqestatem ent                                     moneyorder,payabl e to the Di
                                                                                                                  vision ofMotoristServices.
 .. -- u z
 .  ,
            N-'.w A
                 0..-                                                                 However,online you can only pay via card,which w illbe
                                                                                      subjecttoanadditional$2fee.
Note: Noncitizens will need to furnish proof of Iegal
presences suchasa green card.



To change youraddress online,visi  t GoRenew.com .You
willbe required to enterthefollowing detailsz

        w                Y.


I v.si.
t     '                        ;   Yourfullnam e


            .v-    **'.u
    ''                     '
?
(                  .z     h't Yourstreetaddressasitcurrentlyshowsonthe
,,           .
              .,
             ., y'         y
                          ,. I
    .
                        ,r
                              zt
                               -j
                                -lsu v records
        N.R.'.......ww




                                                           PX 1EDeclarationofLashandaFreeman
                                                                 Attachm ent0:Page 20
                                                       CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 33 of 66




Replacing
YourLicense




The Florida DMV willhelp you geta new driverIicense as soon as possible in the eventthatyourIicense is Iost,stol en,
destroyedorifyouneverreceivedyourIicense inthefhrstplace.Inanycase,youwillbeableto replace i    twitha new dupli
                                                                                                               cate
license.AIIthatisrequiret ofyouistochoosea methodofordering areplacement.Ifyoususpectthatyouhavebeenavictim
ofi dentityfraud,reportitimm ediatelyto thelocalpoli
                                                   ce beforereplacing yourID.Bringthepolice reportto theFLHSMV and
flllouta Fraud lnvestiqation Request.There aretwo ways inwhich youcan requesta drivers Iicensereplacement:in person
andonline.Thefastestwayto getyourreplacementis byvisitinga dri    verIicenseofficein person.



                                          PX 1'
                                              .DeclarationofLashandaFreeman
                                                AttachmentO .'Page 21
                                      CopyrightOfonpointGuides,LLCThatOwnsTheCopyright2O18
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 34 of 66




                                 PX 1:Declaration ofLashanda Freeman
                                       Attachment0 :Page22
                             CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 35 of 66




You canalso applyonlineatthe offlci  alFLHSMV website.You willbe asked a few questionsto verifyyouridentity.Afteryou
complete the process,you willbe m ailed a replacementto the address you registered with the FLHSVV.Ifyou require a
driver'
      slicensereplacem entand arecurrentlyoutofstate,youcanalso requesta90-daytemporarypermitto bemailedtoyou
untilyouare abletoobtain areplacementIicense when youarebackto Florida.Providing yourfullname,date ofbirth,Social
SecurityNumber,Fl  orida dri
                           ver'sIicense num berandtheout-of-stateaddress,mailyourrequestto:


        '
        ...>      ..'
                    N..
       '.
      .x              ..
                      '
       /. ,....'',-q
      jf           i
                   j
                   ;
                   q
                   ..
                   -
                   j
                   gg
                    j
      t  .'
          2.v-L-z ./ BureauofRecords I2900Apal
          - '.
      . .-' .    .
                                             achee Parkway,MS 92 lTallahassee,Florida32399-0575
      kx                z
         N<.- -...<',




                                           PX 1:Declaration ofLashanda Freeman
                                                 AttachmentO.'Page23
                                       CopyrightOfOnpointGuides,LLCThatownsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 36 of 66




Reinstating
YourLicense


Inorderto qualifyto reinstateyourlicense,youwillmusthavecompletedaIIoftherequiredtim eforyourrestrainingorder.The
DMV willonlyreinstateyourdriver' sIicense i
                                          fyoucom pleteaIIofthenecessaryrequirementsto removeanyrestrainingorders
from yourIicense.There are m anyreasonswhyyou mighthavea suspended dri     ver'
                                                                              s Iicense and thereare m ulti pleways to
reinstate a driver'
                  s Iicense.I
                            taIIdependsonyouruni que situation.Ifyou needanyinform ation orclariflcation regardingyour
suspendedlicenseorunderwhatconditionitfallsunder,pleasecontactthe DMV at850-617-2000dtlring its regularbusiness
hours Mondaythrough Friday,from 7 a.m .to 5:45 p.m.

DrivingUndertheInfluence(DUI)
Driving underthe influence ofalcoholand/orotherdrugsisaveryseriousoffense.You coul
                                                                                 d Ioseyourdriving pri
                                                                                                     vilegeifyou
arefound guiltyofDUI.Typically,theamountoftimeyouneedto waitbeforebeingableto driveagainisdetined bythenumber
oftimesyouhave beenconvicted ofDUIbyajudge.In every singlecase,yourIicensewillbesuspended.Theterm sofeach
suspension areasfoll
                   ow:

             w->             .
      ?z' Ny
      ( , z.., .
               )
      '
      kx* / 180-taytoone-yearrevocationeffectiveonconvictiondate
             w               .>''




      /
      #
       ..e                     'v
                                .
                                 % .                 ;:(j;''
                                                       . . 7;
                                                            . r'
                                                               ,. r.k...   .
                        K
                        ..          ï
      (
      t
      k %w,
          // zz) Minimum ofthree-yearrevocation
          v.
           ---           .---.,.



           ,---..
                -.-..-.s..
        ..
       ;'
           '              '
                          x
                               ''.
                                 :
                                         yL
                                        ..
                                          ji
                                           j
                                           .,.,
                                              ).j-
                                                 ),jj.
                                                     ).:j
      J                  .'
                          . 5
      t
      %. .
         'z' J/l secondoffenseswi
                 -Y
                  .-,           thinfi
                                     veyearsfrom priorconvictionwillresul
                                                                        tinaminimum flve-yearrevocation.
       ''
         '.
               .-- .-        V          Ifthe secondoffense occursafterfl
                                                                        veyears,suspensi
                                                                                       on periodisthesameasfirst-timeoffenders




          -r'                 *'
                              lx                                               . ) :.,.
                                                                                      %    ;.
                                                                                            rk.a
      ''
      J    z' 'i.!
                 ,                                               7: ELE )'': x
                                                                             .' 1L.
                                                                                  '
      t  x
      k ./ )
          x*.w               wxz
                                 z Mandatoryperm anentrevocat.
                                                             l
                                                             on




                                                                               PX 1:DeclarationofLashanda Freeman
                                                                                     Attachment0:Page24
                                                                           CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 37 of 66




         ,
             -.                          :'u'u anslauqhter
/' /1 permanentrevocationwithtlaeoptiontoapply
                          -'
                           -             fora hardship Iicenseafterservingfl
                                                                           veyears if
                                         you do nothave previous DUIconvictions

In aIIcases,you are required to enrollin DUISchooland
follow throughwith anytreatmentmandated bythecourt.
If you do not com ply with your penalties,yourdriver's
Iicensewillnotbereinstated.Checkacom plete I istofIaws
relatedto DUIto calculateflnesandprobationtime.



    z'-r              N .X
                                 .s
'
/
î
k .x.
    >z
      zz.e q'r'; FilingforHardship Hearing.$12                   .

    ,
         Nw
          .               A''C


        ,                  Nx
 J                               X.
;1                     6'
                        .'        :
                      .
?'
t x ,, r; DUIProgram:$15


    .î
     '
                          '      '
                                 );
:   ,,
jY
 ...f
 Aw ,  , suspens1ons:$45
             w.vs w..   *,
                    ....'..'



     .  .'                    N.'
    )'                    w
                          .

ï -x..-,,.''
I
    Li                           .
                                  ) Worthless CheckSuspension'
                                  .
                                 ''
                                                             .$55
              '-- '-''''



             x-'''e-w
    r                            '
                                 :
    .g
f
,               .,
              .%'
                      y# h
                         , Child SupportSuspension:$60
    :                    ,

d
*
'
            -
            .         'N w,
        z'<.
        ,                  ''..
    3'                   0 ''
                         '
                        '.      '
    i
)
ï
  x,? ; D-6Suspension(forticketticketsl:$60
    .
                ':'              .




    ;'
/
    ',r. g:.! Revocat*
                       e          '
j .
  ..
  q .
               '.
                 ..
                     1OrlS'
                      .
                          .$75       .


         '.               . ''




                                 x
,,
ï                  z
                   ,
                     ,
                     y Adm inistrative FeefOralcohojantj(jrujg related
l                 Y,
              . .''
    ,          ...
    ,            ;. y ojjerlses'. $130



                                                                         PX 1'DeclarationofLashanda Freeman
                                                                               Attachment0:Page 25
                                                                     CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 38 of 66




Getting Your
Florida ID Card


Ifyou are notableto ordisinterestedinobtaining a driver'  s license,i
                                                                    tis im portantthatyouconsidergetting an identification
card instead.An ID card isessentialbecause i tisthe easiestmannerto identi    fy yourselfwhennecessary.Showing proofof
youridentityis often necessary fordail
                                     y activities Iike entrance to a venue,proceeding through airportsecuri
                                                                                                          tyand m aking
a purchase with a creditcard orpersonalcheck.The bel      ow information willhelp you through the processes ofobtaining,
replacing,renewing and updating yourFlorida ID card.To obtain a Florida ID card forthe flrsttime,go to an offlce ofthe
DepartmentofHighwaySafetyand MotorVehicles inperson.Youwillhaveto takewithyouthefollowing documentation:




                                             PX 1:DeclarationofLashanda Freem an
                                                    Attachment0'.Page26
                                         CopyrightOfOnpointGuides,LLCThatownsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 39 of 66




 For additional exam ples on the documents you are                      The offlcialFLHSMV website can help you sel ect the
 requiredtopresentwhen getting aFlorida REAL ID,usethe                  documentsyou needto takewi th youto getyourlicense.
 FLHSM V websi te.                                                      If you want to renew in person,gather the required
                                                                        documents and go to a FLHSMV offlce nearby.You can
If you have recently changed your name,you will be                      schedule an appointmentahead oftime to speed up the
required to provide additi
                         onalproofin the form ofanyof                   process.Ifyouprefertosavethetripandrenew online,you
thefollowing:                                                           justhaveto access GoRenew.com.Youshoult onl
                                                                                                                  y use
                                                                        this method ifyou can payyourfees with a creditordebit
                                                                        card and ifyouwentin person Iasttimeto renew yourID.
     zw
          r 'h                                                          Therearealso speci  alrequirem entsifyou m eetanyofthe
 t x./S y) Court-ordered namechangedocument
 '

 khvw ......xz                                                          following conditions:

                                                                              .              .        i -:t. c
                                                                                                             'kfJ.
                                                                                                                 à.l()'( :'!1.
                                                                                                                             7.7J7.O :iIZ#.rl
                                                                                                                                            !f1.
                                                                                                                                            '
                                                                         ,.?
                                                                           '                 x.
                                                                                       .:
                                                                                        ''
                                                                        r            ;,v. j
                                                                                          t
                                                                        t,
                                                                                  -.
                                                                                  x,           , 0N E proofofidenti
                                                                                                                  ty,IikeyourU.S.passportor
                                                                         A.*                 z'
                                                                              ''-.-..--,.'
                                                                                             < ()irth certiflcate

      z             'x                                                    '                  '.       '
 /
 '
 ,                 ,
                   .
                          *:A                                                          sr        % y'S4;.p...n..
                                                                                                  .            Tr
                                                                                                                '@;t
                                                                                                                .  ua.(;
                                                                                                                       . t
                                                                                                                         gyay
                                                                                                                            'r
                                                                                                                             '
                                                                                                                             .(
                                                                                                                              r)j
                                                                                                                                '
                                                                                                                                le(
                                                                                                                                  x4.
                                                                                                                                    '
                                                                                                                                    ,t.jt
                                                                                                                                    .   vt
                                                                                                                                         :
                                                                                                                                         ii
                                                                                                                                          .t
                                                                                                                                           je l
                                                                                                                                              =-
                                                                                                                                               )j 7
                                                                                                                                                  '/
                                                                                                                                                   ;U-i;
                                                                                                                                                       r
                                                                                                                                                       '
                                                                                                                                                       wjt
                                                                                                                                                         :
                                                                                                                                                         j.
r
t hyZZ )
       , Di
          vorce decree,issued bythecourts                               t   z
                                                                        j ',&
                                                                                                  '
                                                                                                  '
 &
     X.
               '          Vv
                           '                                             q                   ..       You m ustrenew onII
                                                                                                                        ne.


 Renew ing yourFlorida ID Card
LikedriverIicenses,Florida ID cardsexpire.Youcan renew
youridentification in person oronline.However,you can
only renew yourID card online every othertime and will
needto visita DMV offlce ifyourIastIicensewasrenewed
through the FLHSM V online portal. There are som e
docum ents youw illneedto havew i  thyouatthe tim eyou
renew yourli cense:

     '                    '
'' --,,. ''' 0NEproofofidentity,IikeyourU.S.passportor
?              .
' ' ,      .
k' . .?j bjrtj
 ,
     ..        acertificate
                        '
          ..        .




i' ..y ' 0NE proofofSocialSecuri   ty Num ber,such as
1( .q. ,,.r,o. )
               j.
 kYN ' ze', yourSocialSeeuritycard
 .

      ....          .,
                     ..




     y'
      *             K..-
 z'      -
 /    z
      '
       .
          1 Tw o proofs ofresidentialaddress,like a utility
                              .

 ' *'
 $- J' // bi 11orm ailfrom governmentagencies
                          .
      'x..         u,..s




                                              PX 1:DeclarationofLashanda Freeman
                                                    Attachment0:Page27
                                          Copyrigh!OfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 40 of 66




 ReplacingYourFlorida ID Card
You can requestanID replacem entintw ow ays:in person
and online.The fastestway to getyourreplacement is
by visiting a dri
                verlicense offl
                              ce in person.To replace in
person,makeanappointmentonlineflrstto avoid wai     ting
in long Iines atthe FLHSMV offlce.On the day ofyour
appointment,takethefollowing documentswithyou:

  zr
  .
z'                    '
r                         ) 0NE proofofidentity,like yourU.S.passportor
'
.,
 Yk                    W  l birthcertiflcate
  .b
      Nv        v'..
             - ..,



      r'e- 'Ns
  ge          h       ''
 '
 ,             z          y ONE proofofSocialSecuri
                                                  ty Num ber,such as
(
, y z)
 .'
       ''k
      , yourSocialSecuritycard
                      w'
  .'>.
    z                .,
                ..



       XM     N .N
  .A
   ,                  x
('      z'q TWO proofofresidentialaddress,Iike a utility
l,. *.'gr .) billormailfrom governmentagencies
                       .




       .v >     ...
                      Y'
 ''
J               '
             u''Y
                       'q ONE proof of Iegalpresence, such as your
 '     %--'             )
 .                     ,? gr
                           een card,ifyouarenota U.S.ci
                                                      tizen
       v>



Youcanal so replaceonlineattheofficialFLHSM V websi te.
You willbe asked a few questions to verify youridentity,
and afteryou com pletetheprocess,yourreplacem entw ill
bem ailedtothe address registered withthe FLHSMV.

 .
       g:
        '
       j:
        .
        ;
        2kky
        y  t
           l
There i
      s a $25 replacementfee,which you can pay by
creditcard,debitcard,cash and check in person.W hen
you order online,there is an additi
                                  onal$2 fee and all
payments mustbe made bycard.Ifyou suspectthatyou
have been a victim ofidentityfraud,reportitimmediately
tothe Iocalpolice beforereplacing yourID.W i
                                           ththepolice
report,visityourIocalFLHSMV offlce and fillouta Fraud
InvestigationRequest.Ifyouneedto changeyournameor
address,follow the exactsameproceduredescribedinthe
UpdatingYourLicense Inform ationsection.



                                                            PX 1:DeclarationofLashanda Freeman
                                                                  Attachment0:Page28
                                                        CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 41 of 66




Vehicle
SafetyTips


Before getting behind the wheel,i
                                tis im portantthatthe vehicle is prepared forany trip.This m eans checking the safety
featuresand making anyneeded changestoyourvehicleto guarantee asafe drive.

 Em ergency Kit
Oneoftheessentialsto safedriving i
                                 shavingabasicem ergencykitavailableinyourvehicleataIItim es.I
                                                                                             tem syoushouldkeep
inyourvehi
         cleincludejumpercables,aflashIightwithextrabatteries,roadflares,afireextinguisherandfl
                                                                                              rst-aidkit.Florida
residentscanal
             so adddrinkingw ater,rain ponchos,blanketsand towelstocom batthe state'stypicalinclem entweather.

 Driving in Inclem entW eather




                                           PX 1:Declaration ofLashandaFreeman
                                                 Attachment0 2Page29
                                       CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 42 of 66




                              Engage b
                                     lei-ri'
                                           zli
                                             :.t7
                                                ;at'
                                                   fl
                                                    sL'
                                                      j'27;
                                                          :.at.
                                                              ;tfeF
                                                                  -
                                                                  :
                                                                  ;
                              Yourvehi  cle is equipped wi th items like windshield wipers,fog Iights and Iow beams,which help
                              increasevisibility.UseIow beam swheneyperiencingfogorsmoke,ashigh beamswillretlectoffthe
                              precipitationorclouds Likewise,wipersanddefrosterswillkeepwindowsclearofdropletsand other
                              m oistureproblem sthatcanaffectyourview oftheroad.Activating hazardindicatorsw illnotifyother
                              m otoriststo drive carefully.

               N Do r'
                     k'()t(
                          Rt2:t'
             ,, 5.
            gz   1
     Nx
          x   u             1 ThestateofFloridaimplementsthe'  ArriveAlive'missi
                                                                               onandadvisesaIImotoriststoreduceinjuries
          <                   andfatali
                                      tiescaused bycollisions.Slowingdownwhendrivingconditionsare lessthanidealaswell
                              as keeping a safe distance between youandthe driverin frontofyou can preventaccidentsdueto
                              skidding and hydropl aning.
              'wuw'x
                   .
                   wX         /j
                               -$yCj
                                   ,j
                                    .
                                    u
                                    Jyj.
                                       yj.
                                         j.y
     J     z A)
     lk q.
     'x                 F,
                              lntheeventofa tropicalstorm orhurricane,dri
                                                                        vers should considerwaiting outtheweatherbefore
      %w               .Z
                              enduringhazardousroadways.Likewise,roadscanfloodpostheavyrainsandmotori     stscanprevent
                              damagetotheirvehicl
                                                e and injurytotheirpersonbyavoiding puddlesthatcan hide potholes,debris
                              and powerIines.W henvehiclestakeontoom uchw ater,theengine canbe dam aged.




                                                            PX 1.DeclarationofLashanda Freem an
                                                                  Attachment0:Page30
                                                        CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 43 of 66




Drinking and Driving
Everyyearthousands are killed asa resultofdrinking and
driving.These events can be prevented ifyou plan ahead
oftim e bytakingcertain steps.Beforeyou begin drinking,
arrange forsomeone else to be the designated driver.If
they also become intoxicated,itisim portantthatyou take
a taxi.Neverallow som eone drunkto drive,instead take
awayhisorherkeysand callforalternativetransportation.
Ifyouseesom eonew hoyoususpecti        sdrunkandshowing
signs ofintoxication w hile driving - such as m aking w ide
turns,weaving,swerving,breaking erratically orturning
abruptly - call911 and contactauthori    ties imm ediatel y.
Also,m akesure to avoid them onthe roadto ensureyour
own safety.Thiscouldm eanyou pullingoveruntiltheyare
ata safedistance from yourcar.

Using YourPhone
Driving whil
           e using yourcellphone is one ofthe m ost
dangerous things you can do.During those few seconds
that your attention is diverted to your phone,a major
accidentcould occur.M ake sure you do nottext,usethe
interneton yourphone orreceivecalls while you drive to
preventaccidentsasbestaspossible.

ThingstoAvoid
Driving is not alw ays a relaxing experience.There are
certain actions that can be both an annoyance and
dangerous to you w hile driving on the road.These things
are often avoidable ifyou m ake sure to take the necessary
stepstowardspreventingthem .



                      0newaytoavoidcaraccidentsistoensurethat
                      yourvehicle is safeto dri ve and willnotcause
                      you any problem s.To do this,regularly check
                      thatyourbrakes are functioning properly,your
                      tires are inflated and thata mechanic checks
                      the steering and suspensions.




   .j.7.
iu;.,  7,.....
    ''.-
       ' ..
          a  j..1
                ( !
                  .                                    PX IEDeclaration ofLashanda Freeman
                                                             Attachm ent0:Page 31
                                                   CopyrightOfOnpoin!Guides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 44 of 66




                         lfyou drive often,startIooking forw ays to save on those expensive trips to the pum p.Saving on
                         gas issom ethingthatispossibleandcan saveyou m oney inthe Iong run.Som ewaysyoucanstart
                         saving gas are turning offthe airconditioning,not leaving yourengine runninq orspeeding above
                         60 m ph.Thesethings are preventable and notnecessaryforyouto drive,therefore youcanquickly
                         reducetheam ountofgasyouwaste.Anotherwayto saveongas isto m akesurethatyourvehicleis
                         functioning properly.You candothisbycheckingthatyourtires are properlyinflated,yourengine is
                         well-tunedandthatyouroctaneIevelisthecorrectam ounttoyourvehicle'      s needs.

     ii              à
     ( ,'z/ y) Aggressive driving and drivers are both thingsthatshould be avoided to preventroad aggression
     '. '.
      ,
      *'-'-,,.--''
                         and accidents.Aggressivedriving iscategorized asexhibi ting behaviorssuchastailjating,verbalor
                         physicalharassmenttowardsanotherdri    verand preventinganotherdri   verfrom mergingorpassing.
                         lfyou are an aggressive driver,you are putting others atrisk every time you do any ofthe above
                         behaviors.W hen youencounterafrustratingsituationon the road,instead ofbecomingaggressive,
                         take am om ent,breathe and continuemoving.



                                                   PX 1:Declaration ofLashanda Freem an
                                                            Attachment0.Page32
                                               CopyrightOfOnpointGuides,LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 45 of 66




        Chal
           ngeofAddress



        ReportofEye Exannilati
                             or? F'ol
                                    'l'rl




        Certi
            flcatlonofAcitress



        Parel  ntaICot
                     ?ser
                        ntfora Dr
                                -lverApplicati
                                             on ofa
        r
        vlrr)c)l



        Certiflcatior
                    lofDrlvrng Experl
                                    erlce ofa r
                                              klil
                                                 nor




        Affldavltto Reir
                       nstateDri
                               ver'
                                  sLicense



        Certiflcati
                  onfor
                      -VkarverofSklllTestfclrV ili
                                                 tary
        Per
          'solqlne!


        IclentityTheft/Fraud Il
                              nvestigatrcl
                                         ?Request
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 46 of 66




 DM V
    OUrS an4
           1:
            )
            2
            11ë
              -
              ,
              --
               4
               1
               :.
                4
                :
                1
                j
                03
                 $
                 ,
                 3
                 '
                 .
                 -'
                  i
                  -
                  jt
                   r
                   '
                   -
                   y
                   q
                   j-
                    j1
                     .
                     4
                     -
                     ,*
                      ,
                      4
                      -y
                       o-
                        œ
                        .
                        '-
                        j)
                         ,
                         !
                         -
                         '-
                          '
                          !
                          j,
                           %
                           s.
                            -
                            '
                            -
                            '


 There i
       s aDepartm entofHighwaySafetyand MotorVehicl  esofflce inevery county inFlori
                                                                                   da. Clickheretogetcontact
 informationonyourIocalofflces. Atthe FLHSMV offlci
                                                  alwebsi
                                                        teyoucan alsol




                                         PX 1:DeclarationofLashandaFreeman
                                               Attachment0 :Page 34
                                     CopyrightOfOnpointGuides.LLCThatOwnsTheCopyright2018
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 47 of 66




7
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 48 of 66




                              A ttachm ent P
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 49 of 66



   3/1= 19                                                   C* Ctm nercllCards

        >     .
      cltl
      This Is no1your5naIstaom ent.


       BILLING ACCOUNT           BILUNG ACCOUNTNAME         CURRENT BALANCE            TRANSACTION TOTAL
       NUMBER                                               $79.29                     $:9.29


       TRAM ACTK)N DATE       POSMNG DATE    TRANRACTIOM DETAILS              FXCIIAK E RATE        AMG IMT

       02/23/2019             02/25/2019


       03œ 9019               03/11/2019     LICENSEGUI                                               3.99
                                             DES.ORG
       0N10/2019              03/1272019     LICENSEGUI                                               19.99
                                             DES.ORG




   h* s#e œ .ovs.
                œ iœctc-          cvV iY e x.heY      mDF                                                     1/1


                                            PX 1:Dedaœte d LaA A F-           M
                                                   A% * *p.  .pe * j
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 50 of 66




                              Attachm entQ
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 51 of 66




                                        *                .


                       DMvcom lsa pfivatelyowned websile.flrtvacy

                                                    Q        * -r             )ï72).
                                                                                   ).
                   ï   .fom                                               e   m#nu




                              e
                                   j                .j e         g    e




                                         .      e    e       -




                       online DM V services

                          Drivers License
               x
                O
               r- a       A drivers Iicense issued by the DM V is
                          required to trive Iegally.Learn the steps
                          required to geta DM V drivers Iicense
                          quickly and easily.




                                  PX 1:Declarati
                                               onofLashanda Freeman
                                         AttachmentQ:Page 1
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 52 of 66




                                       * @           *


                        DM v com i: a prlvalelyow ned websile.P-leacy


               Dz .
                  g
                  -
                  r.
                  .--                             q --                  - me,u
               Hom e / How lo Renew YcurVehicle Registrallon



               H0w t: Renew YourVehicle
               Regl
                  *stratI
                        *0n


                      Renew Vehicle Registration


                      Replace Vehicle Registration


                      New Vehicle Registration                          )


                     Change Registration N am e                         )



                                                 @




                               PX 1:Declarati
                                            onofLashanda Freeman
                                      AttachmentQ:Page2
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 53 of 66




                                       **        +    #     .@           *




                        R EG IST R A T IO N T A G S


                  Renew Registration In YourState


                  W            +         @ >           @. . .

                 First N am e *                        LastN am e *
                  Firs:Nal
                         me                               LasrNam e


                 Em ailAddress*
                  FrnailAddress


                 Zip*
                  z3p Ct
                       ..
                        8ode

                   By clicking X ntinue,IK ree lo the lerms afhd coy'  vJlrlor'c and
                   prleacwy poltcy aft fecefve wnals Y d newslettm s lailore to m y
                   rleresls.




                                           @




                                   PX 1:Declaration ofLashanda Freeman
                                          AttachmentQ:Page3
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 54 of 66




                   Car registration docum ents expire after a set
                   period of tim e. W hen your vehicle registration
                   docum ents expire, it is your responsibility to
                   pedorm a car registration renewal in order to
                   m aintain your driving privileges. Forgetting to
                   renew your car registration and driving w ith
                   expired docum entation is punishable by law,
                   and penalties such as high fines are com m on
                   fordrivers w ho do notcom plete the process on
                   tim e.Luckily,renew ing your vehicle registration
                   is easy w hen you download our sim ple and
                   effective guide.

                   You m ay be able to renew your registration in
                   person, by m ail or online, depending on your
                   state. Your state of residence also determ ines
                   how m any days you have to renew your
                   docum entation before you can be penalized.
                   To m ake sure you know evel thing there is to
                   know about the application process and to
                   ensure you never m iss a renew al date,
                   download ourcom prehensive guide.




               W elcom e      to        registrationtags-com ,     your
               com prehensive resource foraIIcarregistration-related
               sew ices.A car registration is a Iegalnecessity across
               aII states. Luckily, registrationtags.com has aII the

                              PX 1:DeclarationofLashanda Freeman
                                     AttachmentQ :Page 4
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 55 of 66



                                                     #       .




               W elcom e           to            registrationtags-com .                your
               com prehensive resource foraIlcar registration-related
               seœ ices.A car registration is a legalnecessity across
               alI states. Luckily, registrationtags.com has aII the
               inform ation you need to obtain a new registration,
               replace your current registration, replace a car
               registration, or change the nam e or address on a
               current registration.The com prehensive Road G uide &
               checklists have aIIofthe above info= ation and m ore,
               to ensure that you are prepared for any registration-
               relaled procedure.




                               @         . .**       *   .   *     @.:       . *




                                   ..     t*     . @      1 *     *. * *     *




                                                     .       *




                           *            * .'* . - 1 4 4          . ,' *'.        . *




                                        PX 1:DeclarationofLashanda Freeman
                                               AttachmentQ:Page5
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 56 of 66




                                            e




                           *        * *@ . * ; * @                  . - t.          . *




                               *        *       .*. *       *       .    *4      . *




                                        . @z       ..       z @     z4     . *



                                                        #




                                    .   . - .* 4 t              *   * z.      z .




                            TERMSANDCONDITIONS j
                      PRIVACYSTATEMENT ) CONTACTUS
                                   M O N EY BA CK G UA RA NTEE

                 This site is privatel
                                     y ow ned and is neitherox rated by. nG
                          affiliate with,any governm entagency.
                    Copyright@ #com pany# 2019 AIIRights Rex rved.


              registrationtags.com is a privately ow ned w ebsite thatls
                 not ow ned or operated by any governm entagency.


                                    PX 1:Declarati
                                                 onofLashanda Freeman
                                           AttachmentQ :Page 6
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 57 of 66




                                                     e




                          R E IST RA T I N T A                            S


                  PERSONAL INFO RM ATIO N

                   FirstNam e *                               Last Nam e *



                   Birth D ate*
                    M onth                         Day               Year

                   Phone Num ber*                                    Gender*
                    Prlfraft
                           ,,Pb
                              wtone Num ber                          )Select             '''V
                                                                                            ''

                   Billing Address *                                 Apt#/Suite
                    S-'
                      lq!
                        r'
                         t
                         z3k
                           p
                           r!
                            t1
                             (-
                              tt
                               7
                               i-
                                .
                                '.
                                 -)t
                                   ,.
                                   .
                                   -4
                                    1r
                                     -f
                                      79
                                       -.'
                                         -
                                         F
                                         à
                                         tt
                                          i
                                          rt                          ,
                                                                      ï
                                                                      C
                                                                      .
                                                                      -
                                                                      !)
                                                                       .
                                                                       1'.
                                                                        .-:l(
                                                                           .-8
                                                                             ':'(:
                                                                                 )t
                                                                                  q
                                                                                  ë
                                                                                  it
                                                                                   E
                                                                                   ëkx
                                                                                     '(
                                                                                      é
                                                                                      )kt
                                                                                        .-
                                                                                         jtj
                                                                                           tt
                                                                                            ïE
                                                                                             )
                                                                                             l

                   G1
                    'ty*                                             State *




                                               @




                            Q*                           ,.              ' ' *'
                             --- ---v.g#jo.              i: VERIFIED & V rll




                                     PX 1:Decl
                                             aration ofLashandaFreeman
                                            AttachmentQ:Page7
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 58 of 66



                                                     :                  *




              W elcom e           to           registrationtags.com ,                                  your
              com prehensive resource for aIIcar registration-related
              sew ices.A carregistration is a Iegalnecessity across
              aII states. Luckily, registrationtags.com has aII the
              inform ation you need to obtain a new registration,
              replace your current registration, replace a car
              registration, or change the nam e or address on a
              current registration,The com prehensive Road G uide &
              checklists have alIofthe above inform ation and m ore,
              to ensure that you are prepared for any registration-
              related procedure.




                              *        * .<@          *        .          1         e*     .       *




                                  >     '**    *. *               *         &      . * *   e',*,




                                                                               @
                                                    *                   @
                                                 tkx..-.:
                                                        !è1tlè);'7ï@7:i
                                                                      'fr'-
                                                                          ''


                          *           * -* . * ; * .                            . .' -.        . *



                                       PX 1:Decl
                                               arationofLashanda Freeman
                                              AttachmentQ:Page 8
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 59 of 66



                                                  a



                                   **         .   *    .        *




                       REG IST RA T IO N TA G S



                                          @




                   Please click ''continue''to proceed and agree
                   to the following:

                   By using the registrationtags.com website (the
                   *Site''),you agree to follow and be bound by
                   these terms and conditions ofuse (the ''Terms
                   and Conditionsd')and agree to comply with aII
                   applicable Iaws and regulations.

                   Bead m ore




                              TERMSANDCONDI
                                          TIONS j


                                PX 1:Decl
                                        arationofLashanda Freeman
                                       AttachmentQ:Page9
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 60 of 66




                                              œ*        .    *     .*        *




                             REG IST RA T IO N TA G S


                                           B illing Inform ation

                   Forexpedited processing ofourproducts,w e
               ,   recom m erld debitcard usage.




               c reditc ard N um ber                         Expiration Date:

                   16-Dlgithturnber                              MM                   YYYY


                   (;T:
                   -  ;é
                       '$:
                         -
                         ,
                         f
                         '



                                    Suppod MothersAgainstœunkDriving CV
                             Help make rœ ds u fer.Selx ta dox tlon am ountbe- .

                    O $1O $aO                         No,oanks

                                                        .   @.     '


                                '

                                r .tl- '
                                       ,       #5 A                 '            .1
                                                                                 ...wï
                                                                                  s  et
                                                                                      --w
                                                                                        . ...
                                                                                          ,y.
                                                                                        ... ,w




                                           PX 1:Declaration ofLashanda Freeman
                                                  AttachmentQ:Page 10
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 61 of 66




                                      O rder D eo ils


                FirstNam e:

                Last Nam e:

                Em ail:



                Prim al Phone:

                A ddress:




             M com e to registraNootags.com . Discover 21you rw:      .e to know a* ut
             dl/er(cn e seN ic> œ œ rconvY khnt and com e d lenswe websle.Fm d
             ou! Y w to m pl   y for a 6- 1 l lver's llceœ e,têplax a I ost or dam m.N
             licY se,as wdl% how to update w ur cre erltlais on yourdrlve s ltefue
             with a oew name ore - s.AYo,I       ea'n how to reinstate stspee ed cklvefs
             licens% afta com m lttlng M fx)tzs offonses Rept    ardless of youf drivgN
             Iicm se mfG rnatlœ ne s otl website has you covefed R e cG npree fv'e
             Road G ul de and deta e che kli   sts ha% a1Iofthe ae vl lnfofm at- Y d
             evY rn- .to ensufg thatyou af9 pœ pafgd forany drNerlicu ê pçoctu 'e.
             We pfsvkle hel
                          pful. ti
                                 m e-savlplg infofm abon and downl
                                                                 oads as a prvate
             val
               ue-e    to m otor vehicle so cœ -1N s Jndtxe n-          ous resourcu ,
             hdpfulcht<klps? art l  m porb'
                                          m tInformat- fora feeof% J1.% to Jtcqtstyou
             O m pletmg tlY ;=          te ay, By cllckklg 'Contlnue' and us'fx the
             reglstfntioltagswcofm website.you agr* to f* w and te bound by th-
             Te m s & Cort ltlœ s and œ nsœ tto oty Pnv,lcy Polty lhi  s sde e pnvatdy
             owre and ks fe/her opefate by f'       G afflliated with, any gove nm ent
             Y cy,Ccntactpt- num - n 855-A% -7=




                                   PX 1:Decl
                                           aration ofLashanda Freeman
                                         AttachmentQ:Page 11
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 62 of 66




                                     **        .    *     .*        :



                       R EG IST RA T IO N T A G S


                                  Billing Inform ation

                Forexpedited processing ofourproducts,we
                recom m end debltcard usage.




               c reditcard Num ber                  Expiration Date:




                          SupportMotheesAgainstDrunkDriving t
                                                            i11
                                                              ,
                       Help > ke fœ dssafer,S*IK ta donale am otmtbelow,

                  Q $1O $          $c No,thanks



                             .                                          ..-   - ..   . ..
                          yr!l;       vlu                 .             w       ..,..




                                  PX 1:DeclarationofLashanda Freem an
                                        AttachmentQ:Page12
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 63 of 66




                                  **         -   *     .*        *




                              z                              @

                 Carregistration applications m ustbe processed by
                 an official DM V Iocation/website. However,
                 independent third-party application assistance is
                 available through this site as a value-add to official
                 DM V services, which m ay be free of charge.
                 A pplication assistance sem ices sim plify the
                 process    by      providing         personalized    guides,
                 docum ent preparation,and live support.

                 By clicking ''continue* you acknow ledge that this
                 site is privately ow ned and is not affiliated w ith any
                 governm entagency


                                            *




                                 PX 1:Declaration ofLashandaFreeman
                                        AttachmentQ:Page 13
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 64 of 66
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 65 of 66




'
    .- .
       ,b (7 : brps.
                   '/p<<tatontx<com/c- kll
                                         sereotw.regppuellor/neGahtml%rwmespil
                                                                             d=TRlRMZLDZHPAi'KAMS&en=Ip=                                     vlctbn
                                                                                                                                                  zferlewfeqhstatonK*atevfloltdn&zfp=ll
                                                                                                                                                                                      ore                * '
                                                                                           tegsct?mlsaplivatelytawoedwebsktetha
                                                                               feghstpautlll                                  'tpsootewnedtàropefaledbylrlyguvemfrlerltageflcy

                                                       REGISTRATION TAGS                                                                  Rczoclu.x'u                            sTxrelvoRmr'
                                                                                                                                                                                            oh ''
                                                                                                                                                                                                sou*es

                                                OB7AtN YOUR ROAD GUIDE
                                                YxrRoadQuldecarltedv loadncwtkl
                                                                              chvaf
                                                                                  Klwehavealsonen!;Iolneemailyœ proeedalorëW'itnothergrealbeneftsstxuas!ne$;5gD ctmporlReaselelemisecl
                                                                                                                                                                                     a#
                                                maytheûellvefed*yxr&knrrllo/der&penfft
                                                                                     ng(myolr=nödKp//ceprov<er
                                                wehavealsoppovtdedoltlergreatresourtes$ofyoUthek- stftl*$1* DMV'ofllcelocatcedriverbp$ardaharG atxliobxk

                                                   CIOWNtCIAD                                                                                                                                    -

                                                     YourRoadGuideis              UseCodeDMVZ0to RedeemyeurFREE60                                  Drivertipsand  FindtheDMVOffice
                                                    readyfordownload                 get20% offal   daytrialofRoadside                          resourceshandbook     nearestyou
                                                                                AclvanceAutopadscom   M sistancenow!

                                                                *
                                                                N                 AAd
                                                                                   utov
                                                                                      paaxe
                                                                                         rtsyw
                                                                                            œG                                                                                          .:
                                                                                                                                                                                        -
Case 1:19-cv-25046-RNS Document 4-9 Entered on FLSD Docket 12/09/2019 Page 66 of 66
